DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Dellock et al. (U.S. Patent 9,994,144 B2) and Williams et al. (U.S. Publication 2017/0088035 A1) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s arguments concerning the limitation, “wherein the window glass comprises two transparent plates and an interlayer provided between the two transparent plates so as to be in direct contact with the two transparent plates, and has a laminated glass structure in which the two transparent plates are bonded together via the interlayer,” it should be noted that Dellock remains commensurate in teaching the window glass (30) including two transparent plates (50, 54) and an interlayer (58, 62, 66, 70) provided between the two transparent plates so as to be in direct contact with the two transparent plates, and has a laminated glass structure [note Figure 2A and Column 2, Lines 64-66] in which the two transparent plates are bonded together via the interlayer [note Figure 2A].
In response to Applicant’s arguments concerning the limitation, “wherein the interlayer is a resin film comprising a resin and a fluorescent material dispersed in the resin, the fluorescent material being capable of emitting visible light through incident radiation of the excitation light,” it should be noted that Dellock remains commensurate in teaching the interlayer (58, 62, 66, 70) being a resin film [note (58, 62, 66, 70) and Column 3, Lines 6-8] including a resin and a fluorescent material dispersed in the resin [(62): Column 5, Line 9 – Column 6, Line 10], the fluorescent material being capable of emitting visible light through incident radiation of the excitation light [(62): Column 5, Line 9 – Column 6, Line 10].
In response to Applicant’s arguments concerning newly added Claims 19-20, “Dellock does not disclose that the excitation light is irradiated in a desired pattern such that the visible light emitted by the window glass forms the message, with the message being a desired message among a plurality of messages, and with the desired message corresponding to the desired pattern of the irradiated excitation light,” it is noted that Dellock remains commensurate in teaching the excitation light being irradiated in a desired pattern such that the visible light emitted by the window glass forms the message, with the message being a desired message among a plurality of messages (e.g., particularly colored message of the “F-150” that can be chosen among a plurality of messages as desired), and with the desired message corresponding to the desired pattern of the irradiated excitation light [note Figure 1 and Column 2, Lines 38-58 – “The decoration 34 may offer an owner of the vehicle 10 an option to personal and/or aesthetically enhance the appearance of the vehicle 10. The decoration 34 may define at least one indicium 38. The indicium may include alphanumeric text, numbers, symbols, logos, pictures, or other aesthetically pleasing designs.”].
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dellock et al. (U.S. Patent 9,994,144 B2).
With regards to Claim 1, Dellock discloses a display device including:
A light source (74) irradiating excitation light; and
A window glass (30) for a vehicle, the window glass emitting visible light through incident radiation of the excitation light [note Figure 2A],
The window glass being allowed to emit the visible light so as to display a message [e.g., (34, 38)] toward an outside of the vehicle by irradiation with the excitation light [note Figures 1-2A],
Wherein the window glass (30) including two transparent plates (50, 54) and an interlayer (58, 62, 66, 70) provided between the two transparent plates so as to be in direct contact with the two transparent plates, and has a laminated glass structure [note Figure 2A and Column 2, Lines 64-66] in which the two transparent plates are bonded together via the interlayer [note Figure 2A], and
Wherein the interlayer (58, 62, 66, 70) is a resin film [note (58, 62, 66, 70) and Column 3, Lines 6-8] including a resin and a fluorescent material dispersed in the resin [(62): Column 5, Line 9 – Column 6, Line 10], the fluorescent material being capable of emitting visible light through incident radiation of the excitation light [Column 5, Line 9 – Column 6, Line 10].
With regards to Claim 2, Dellock discloses the message (34, 38) including at least one selected from the group consisting of a sentence, a trademark, a warning, and a message showing a vehicle condition [note Figure 1].
With regards to Claim 3, Dellock discloses the message (34, 38) being for surrounding cars or for pedestrians and light vehicles [note Figure 1].
With regards to Claim 6, Dellock discloses a surface on a vehicle interior side of the window glass (30) for a vehicle being irradiated with the excitation light [e.g., Figure 2A: inside of (50)].
With regards to Claim 19, Dellock discloses the light source (74) being configured to irradiate the excitation light in a desired pattern such that the visible light emitted by the window glass forms the message, with the message being a desired message among a plurality of messages (e.g., particularly colored message of the “F-150” that can be chosen among a plurality of messages as desired), and the desired message corresponding to the desired pattern of the irradiated excitation light [note Figure 1 and Column 2, Lines 38-58 – “The decoration 34 may offer an owner of the vehicle 10 an option to personal and/or aesthetically enhance the appearance of the vehicle 10. The decoration 34 may define at least one indicium 38. The indicium may include alphanumeric text, numbers, symbols, logos, pictures, or other aesthetically pleasing designs.”].
Claims 10-12, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dellock et al. (U.S. Patent 9,994,144 B2).
With regards to Claim 10, Dellock discloses a message transmission method (including):
Irradiating excitation light from a light source (74) toward a window glass (30) for a vehicle, the window glass emitting visible light through incident radiation of the excitation light [note Figure 2A]; and
Allowing the window glass to emit the visible light so as to display a message [e.g., (34, 38)] toward an outside of the vehicle by irradiation with the excitation light, thereby transmitting the message toward the outside of the vehicle [note Figures 1-2A],
Wherein the window glass (30) including two transparent plates (50, 54) and an interlayer (58, 62, 66, 70) provided between the two transparent plates so as to be in direct contact with the two transparent plates, and has a laminated glass structure [note Figure 2A and Column 2, Lines 64-66] in which the two transparent plates are bonded together via the interlayer [note Figure 2A], and
Wherein the interlayer (58, 62, 66, 70) is a resin film [note (58, 62, 66, 70) and Column 3, Lines 6-8] including a resin and a fluorescent material dispersed in the resin [(62): Column 5, Line 9 – Column 6, Line 10], the fluorescent material being capable of emitting visible light through incident radiation of the excitation light [Column 5, Line 9 – Column 6, Line 10].
With regards to Claim 11, Dellock discloses the message (34, 38) including at least one selected from the group consisting of a sentence, a trademark, a warning, and a message showing a vehicle condition [note Figure 1].
With regards to Claim 12, Dellock discloses the message (34, 38) being for surrounding cars or for pedestrians and light vehicles [note Figure 1].
With regards to Claim 15, Dellock discloses the irradiating of the excitation light includes irradiating a surface on a vehicle interior side of the window glass (30) being irradiated with the excitation light [e.g., Figure 2A: inside of (50)].
With regards to Claim 20, Dellock discloses the excitation light is irradiated in a desired pattern such that the visible light emitted by the window glass forms the message, with the message being a desired message among a plurality of messages (e.g., particularly colored message of the “F-150” that can be chosen among a plurality of messages as desired), and the desired message corresponding to the desired pattern of the irradiated excitation light [note Figure 1 and Column 2, Lines 38-58 – “The decoration 34 may offer an owner of the vehicle 10 an option to personal and/or aesthetically enhance the appearance of the vehicle 10. The decoration 34 may define at least one indicium 38. The indicium may include alphanumeric text, numbers, symbols, logos, pictures, or other aesthetically pleasing designs.”].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dellock et al. (U.S. Patent 9,994,144 B2) as applied to Claims 1 and 10, respectively above, and further in view of Williams et al. (U.S. Publication 2017/0088035 A1).
With regard to Claims regard to Claims 7-9 and 16-18, Dellock discloses the claimed invention as cited above, but does not specifically teach the display device being configured to display the message toward the outside of the vehicle based on an inputted voice (re: Claims 7 and 16), when it is inferred that a movable body is approaching (re: Claims 8 and 17), or changing a position of the displaying the message toward the outside of the vehicle depending on a direction from which a movable body is approaching (re: Claims 9 and 18).
Williams discloses a display message toward the outside of the vehicle based [note Figures 3-6: (18)], and teaches, “… the detection system 20 and the light indication system 22 in a conventional manner, as well as other electrical systems in the vehicle, such as the turn signals, windshield wipers, lights, any system or device necessary or desired for vehicle operation (autonomous or others) and any other suitable systems” [Column 3, Lines 30-35].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the display device of Dellock to display the message toward the outside of the vehicle based on an inputted voice, when it is inferred that a movable body is approaching, or changing a position of displaying the message toward the outside of the vehicle depending on a direction from which a movable body is approaching, since such sensor/detection and/or feedback controls are well-established in the art as taught in principle by Williams.  Vocal input, proximity sensors, and various corresponding outputs would provide user-friendly or greater automated functionality/warning as desired for the display.



















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, October 14, 2022

/Jason M Han/Primary Examiner, Art Unit 2875